Citation Nr: 0106343	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether the RO's June 1996 decision, denying entitlement 
to VA dental treatment, was clearly and unmistakably 
erroneous.

2.  Entitlement to VA outpatient dental treatment.

3.  Entitlement to compensation for extracted tooth number 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969. 

In June 1996, the Department of Veterans Affairs (VA), 
Regional Office and Insurance Center (RO&I) in St. Paul, 
Minnesota, denied entitlement to VA outpatient dental 
treatment.  The veteran did not appeal; thus, the 
determination became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1995).  

In June 1998 the veteran sought to reopen the claim for 
entitlement to dental treatment and raised the issue of 
whether the RO&I was clearly and unmistakably erroneous in 
the June 1996 rating action by denying entitlement to dental 
treatment.  By a January 1999 rating action the RO&I denied 
entitlement to compensation for extracted tooth number 8, and 
at his hearing held before the RO in January 2000, the 
veteran disagreed with that denial.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  As such, additional development is 
warranted.

By notification dated in March 1999, the VA Medical Center 
and Regional Office Center (M&ROC) in Fargo, North Dakota, 
denied entitlement to dental treatment, and in October 1999 
the veteran disagreed with that denial.  Although the June 
1996 prior rating determination with respect to this matter 
became final, because of the decision rendered below, the 
Board of Veterans' Appeals (Board) finds that the issue 
should be addressed as listed on the title page, and that 
additional development for this matter is also warranted.

In November 1999 the RO determined that the June 1996 rating 
decision denying dental treatment for tooth number 8 was not 
erroneous.  The veteran perfected an appeal therefrom.


FINDINGS OF FACT

1.  In June 1996, the RO denied entitlement to VA outpatient 
dental treatment; the veteran did not appeal.  

2.  When adjudicating the June 1996 rating determination, 
applicable law and regulations in extent at that time were 
not correctly applied.


CONCLUSION OF LAW

The RO's June 1996 decision, denying entitlement to VA 
outpatient dental treatment, was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. 
§§ 3.103, 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran avers that the RO's June 1996 
denial of entitlement to outpatient dental treatment was 
clearly and unmistakably erroneous.  The VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim and no 
additional development is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

VA law and regulation provides that a clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

To find a clear and unmistakable error, it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory provisions 
extant at the time were incorrectly applied; (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made; and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313.  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute CUE.  Russell, 3 Vet. App. 310, 313; see generally 
38 C.F.R. § 20.1403(d), (e) (2000).  Instead, for a claim of 
clear and unmistakable error to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the alleged error is, and, unless it is the kind of error 
that, if true, would be clear and unmistakable on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Derwinski, 
6 Vet. App. 40, 44.

In this case, review of the record shows that the veteran's 
tooth number 8 was extracted during service and that he was 
evaluated for a maxillary partial or bridge replacing teeth 
numbers 8 and 9.  After service, the veteran applied for 
outpatient dental treatment, and in November 1970 service 
connection for tooth number 8 was granted for outpatient 
treatment purposes.  There was no evidence of dental trauma 
or prisoner of war status.  

An August 1978 clinical record reflects that the veteran 
received bridgework via VA approval in the fall of 1970, 
approximately a year and a half later the bridgework was 
removed to repair a tooth that had decayed beneath it, and it 
was again removed in June 1977 for a root canal of a tooth 
holding the bridge.  The record thereafter reflects that the 
veteran received additional dental treatment, to include 
dental treatment for an unsatisfactory bridge, until early 
1990.  VA outpatient treatment reports dated from 1987 to 
1988, a May 1990 letter from the VA M&ROC in Fargo, North 
Dakota, and the veteran's testimony presented at the January 
2000 hearing substantiate the foregoing. 

In June 1996, pursuant to receipt of a VA Form 10-7131 
received from the VA M&ROC in Fargo, North Dakota, the RO&I 
in St, Paul, Minnesota, denied entitlement to outpatient 
dental treatment.  It reasoned that VA outpatient treatment 
may be furnished for a condition or disability which is due 
to trauma from combat wounds or other service injuries.  
Entitlement to treatment had not been established since the 
evidence fails to show dental trauma during military service.  

In relevant part, the law in 1996, just as it does now, 
provides that every claimant has the right to written notice 
of the decision made on his or her claim, the right to a 
hearing, and the right of representation.  Proceedings before 
VA are ex parte in nature, and it is the obligation of VA to 
assist a claimant in developing the facts pertinent to the 
claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a); see 
also 38 U.S.C.A. § 5104.

Claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits and 
the granting of relief.  Such notice shall clearly set forth 
the decision made, any applicable effective date, the 
reason(s) for the decision, the right to a hearing on any 
issue involved in the claim, the right of representation and 
the right, as well as the necessary procedures and time 
limits, to initiate an appeal of the decision.  38 C.F.R. 
§ 3.103(b)(1).

Except as otherwise provided in paragraph (b)(3) of this 
section [a list of situations, not including termination of 
outpatient dental benefits, in which pretermination/reduction 
notice is not required], no award of compensation, pension or 
[DIC] shall be terminated, reduced or otherwise adversely 
affected unless the beneficiary has been notified of such 
adverse action and has been provided a period of 60 days in 
which to submit evidence for the purpose of showing that the 
adverse action should not be taken.  Grovhoug v. Brown, 7 
Vet. App. 209, 214 (1994); 38 C.F.R. § 3.103(b)(2); see also 
38 C.F.R. § 3.105(h).

In Grovhoug v. Brown, 7 Vet. App. 209, the United States 
Court of Appeals for Veterans Claims (Court) held that before 
the VA terminates receipt of outpatient dental treatment, an 
appellant is entitled to some form of notice of such 
termination.  The Court held that if the VA determines that 
the appellant is not eligible for continued outpatient dental 
treatment it must provide him or her with due process notice 
as outlined in 38 U.S.C.A. § 5104, 38 C.F.R. § 3.103, and 
applicable VA adjudicative manual provisions.  Id. at 213-
216.  Thus, the appellant must be provided with reasons for 
the decision, an summary of evidence relied upon when 
rendering that decision, and an explanation of his or her 
appellate rights.  Moreover, when eligibility is 
discontinued, notice must be furnished 60 days prior to 
termination of benefits.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

In this case, prior to rendering the June 1996 determination, 
the RO&I failed to provide such notice to the veteran.  The 
evidence shows that upon receipt of the January 1996 request 
for a copy of the formal dental rating, the RO&I merely 
denied the veteran's claim.  Because the June 1996 rating 
action in conjunction with the evidence of record (i.e., the 
absence thereof) fail to show that the mandates of Grovhoug, 
which contemplate the provisions of 38 U.S.C.A. § 5104 and 
38 C.F.R. § 3.103, were followed, the Board must find that 
the denial of entitlement to outpatient dental treatment was 
clearly and unmistakably erroneous.  The rating board's 
decision was the product of a failure to follow controlling 
law and regulation extant at that time.  Thus, the appeal is 
granted.  38 U.S.C.A. § 5104; 38 C.F.R. §§ 3.103, 3.105(a), 
(h); Grovhoug, supra; Mays v. Brown, 5 Vet. App. 302 (1993); 
see generally Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999) 
(holds in cases of grave procedural error RO and Board 
decisions are not final).



ORDER

The RO's June 1996 decision, denying entitlement to 
outpatient dental treatment, was clearly and unmistakably 
erroneous; to this extent only, the appeal is granted.


REMAND

As noted above, in January 1999 and March 1999, the RO denied 
the veteran's claims of entitlement to dental compensation 
and dental treatment, respectively, and the veteran filed 
timely notices of disagreement with those denials.  38 C.F.R. 
§ 20.201 (2000); Tomlin v. Brown, 3 Vet. App. 355 (1993).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).

Accordingly, the aforementioned matters are remanded to the 
RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any evidence, lay 
or medical, to substantiate his claims.

2.  The RO should obtain the medical 
records of all dental treatment provided 
to the veteran by VA and, if appropriate, 
any non-VA medical reports.  Facilities 
contacted should include the VA M&ROC in 
Fargo, North Dakota.  After securing the 
necessary release(s), the RO should 
obtain these records, and incorporate 
them into the claims folder.

3.  The RO should review the claims file 
and take any appropriate action to ensure 
compliance with all provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The RO should thereafter adjudicate 
the issues of whether the veteran is 
eligible for VA outpatient dental 
treatment and entitlement to compensation 
for the service-connected extracted tooth 
number 8.  

If the RO determines that the veteran is 
not eligible for outpatient dental 
treatment, it must provide the veteran 
with due process notice as held in 
Grovhoug v. Brown, 7 Vet. App. 209 
(1994); 38 U.S.C.A. § 5104; 38 C.F.R. 
§ 3.103; and the VA Adjudicative 
Procedural Manual.  Additionally, notice 
must be given 60 days prior to 
terminating benefits.

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
statement of the case.  The statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran also 
must be apprised of the applicable time 
period to perfect a substantive appeal.

If in order, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
ensure that the veteran is afforded all due process of law.  
In accordance with Stegall v. West, 11 Vet. App. 268 (1998), 
the veteran has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  The 
Board intimates no opinion as to any conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	D.J. DRUCKER
	Member, Board of Veterans' Appeals

 

